NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
M.R. MIKKILINENI,
Plaintiffs-Appellant,
V.
ROBERT STOLL, COMMISSIONER OF PATENTS,
Defendant-Appellee.
2010-1362
Appea1s from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-1412, Judge
Leonie M. Brinkema.
ON MOTION
ORDER
M.R. Mikkilineni moves to expedite the assignment of
this case to an oral argument calendar.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted to the extent that the case will
be assigned to the next available calendar

M1i<_mL1NEm v. s'roLL 2
FoR THE CoURT
3EP 13 2019 /3/Jan H0rba1y
Date J an Horba1y
Clerk
oct M.R. Mikkilineni
Raymond T. Chen, Esq.
Fl
820 u.s.coum o'Fl':'u?PsALs FoR
Tl'lE FEDERAL CfRCUlT
sep 13 2010
.|AN HORBALY
CLERK